 


109 HR 1491 IH: Nanomanufacturing Investment Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1491 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Honda (for himself, Mr. Gordon, Mr. Kuhl of New York, Mr. Van Hollen, Mr. Etheridge, Mr. Cummings, Mr. Hinojosa, Mr. Inslee, and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To provide for the establishment of the Nanomanufacturing Investment Partnership, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nanomanufacturing Investment Act of 2005.
2.Nanomanufacturing Investment Partnership
(a)EstablishmentIf $250,000,000 is made available for such purposes from the private sector within 2 years after the date of enactment of this Act, the Secretary of Commerce shall establish the Nanomanufacturing Investment Partnership, in partnership with such private sector investors.
(b)PurposeThe Nanomanufacturing Investment Partnership shall provide funding for precommercial nanomanufacturing research and development projects, but not for basic research projects, through funding mechanisms described in subsection (c) in a manner so as to advance the commercialization of nanomanufacturing technologies to address critical scientific and engineering needs of national importance, especially with respect to projects that would not be adequately funded or pursued by the private sector or pursuant to the 21st Century Nanotechnology Research and Development Act or other law, and to increase the commercial application of federally supported research results. To the extent that a sufficient number of viable applications have been submitted, at least 85 percent of the funding provided by the Nanomanufacturing Investment Partnership under this section shall be provided to startup companies.
(c)Funding mechanismsThe Nanomanufacturing Investment Partnership may provide funding through direct investment in nanomanufacturing firms, contracts, loans or loan guarantees, unsecured subordinated debt, or any other mechanism designed to advance nanomanufacturing technologies.
(d)Return on investment
(1)RequirementEach transaction through which the Nanomanufacturing Investment Partnership provides funding under subsection (c) shall provide for the return to the Nanomanufacturing Investment Partnership of fair and reasonable amounts resulting from the commercialization of technologies developed with the funding provided by the Nanomanufacturing Investment Partnership.
(2)DistributionAmounts received by the Nanomanufacturing Investment Partnership pursuant to paragraph (1) shall be distributed as follows:
(A)Except as provided in subparagraph (B), amounts shall be distributed to all investors in the Nanomanufacturing Investment Partnership, including the Federal Government, in proportion to their monetary contribution to the Nanomanufacturing Investment Partnership.
(B)After the total monetary investment of the Federal Government has been recovered under subparagraph (A), the Federal share of distributions under this paragraph shall be reduced to 7 percent of the proportional distribution under subparagraph (A), and the remaining amounts shall be distributed proportionately to all non-Federal investors.
(e)Cost sharingEach applicant for funding assistance from the Nanomanufacturing Investment Partnership for a project shall be required to provide a portion of the cost of the project.
(f)Peer reviewEach application for funding assistance for a project from the Nanomanufacturing Investment Partnership shall be peer reviewed.
(g)AdministrationThe Secretary of Commerce, based on guidance from the Advisory Board established under section 3 and on the results of peer review under subsection (f), shall make awards of funding under this Act.
(h)Progress reportsThe Nanomanufacturing Investment Partnership shall require periodic project progress reports from recipients of funding under this Act.
3.Advisory board
(a)EstablishmentThe Secretary of Commerce shall establish an Advisory Board to assist the Secretary in carrying out this Act, including by establishing requirements for progress reports under section 2(h). The Advisory Board shall consist of—
(1)representatives of each investor providing more than $10,000,000 to the Nanomanufacturing Investment Partnership, whose votes shall—
(A)be distributed proportional to the size of their investment in the Nanomanufacturing Investment Partnership; and
(B)collectively amount to 40 percent of the votes on the Advisory Board; and
(2)independent experts on nanomanufacturing and finance appointed by the President from among representatives of government, industry, and academia, whose votes shall collectively amount to 60 percent of the votes on the Advisory Board.
(b)TermsMembers of the Advisory Board appointed under subsection (a)(2) shall be appointed for 3 year terms, except that the President shall make some initial appointments for terms of 1 year and some for terms of 2 years, in order to ensure continuity of membership on the Advisory Board.
4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce for the Nanomanufacturing Investment Partnership $750,000,000, to remain available until expended. 
 
